PER CURIAM.
We find no reversible error and affirm. As to the appellant’s claim of error for failure of the trial court to instruct on penalties we affirm for the same reasons as those set out in our opinion issued today in the case of Miller v. State, 410 So.2d 557 (Fla. 4th DCA 1982). For the same reasons discussed in Miller we certify the following question of great public importance to the Supreme Court:
May the harmless error rule be applied where the only penalty instruction requested is for the main offense charged and the defendant is subsequently convicted of a lesser included offense?
ANSTEAD and HURLEY, JJ., and MINER, CHARLES E., Jr., Associate Judge, concur.